DETAILED ACTION

Claims 22-41 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-40 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claims 32-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 32-40 are directed to the methods of organizing human activity of performing by an application configured to be executed on a “CONTROLLING A ROBOTIC MANIPULATOR OR ASSOCIATED TOOL”, which is considered an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically-recited computer elements (e.g. a voice input, a mobile point-of-sale and a speech recognition processor) do not add a meaningful limitation to the abstract idea because the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.
First, because the courts have declined to define “abstract idea,” other than by example, examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. See July 2015 Update: Subject Matter Eligibility, published by USPTO (“July 2015 Update”). The examiner refers to the following recent cases that, if not directly relevant to the present claims, at least represent "methods of organizing human activity" that include similar concepts as the present claims, and therefore assist in the present abstract idea determination;
buySAFE: abstract idea found to be related to managing relationships or transactions between people such as creating a contractual relationship;
Bilski: abstract idea found to be related to hedging;
Alice: abstract idea found to be mitigating settlement risks;
Accenture: abstract idea found to be related to generating rule-based tasks for processing an insurance claim;
Fort Properties, In re Comiskey: abstract idea found to be related to satisfying or avoiding a legal obligation such as tax-free investing or arbitration;
Ultamercial: abstract idea found to be related to advertising, marketing, or sales activities or behaviors such as using advertising as an exchange or currency;
In re Maucorps: abstract idea found to be using an algorithm for determining the optimal number of visits by a business representative to a client;
Freddie Mac: abstract idea found to be computing a price for the sale of a fixed income asset and generating a financial analysis output.	
Similarly, as noted above, the examiner finds that the present claims are directed to the methods of organizing human activity of organizing human activity of performing by an application configured to be executed on a “CONTROLLING A ROBOTIC MANIPULATOR OR ASSOCIATED TOOL”, which is considered to be an abstract idea.
Second, in response to an abstract idea finding, the examiner is to determine if any limitation in the claim(s), individually or in combination with each other, amount to “significantly more” than the abstract idea. For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional. See July 2015 Update. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when performed by generic computer elements:
Flook, Bancorp: performing repetitive calculations;				Alice: receiving, processing, and storing data, also referred to as electronical recordkeeping;
electronically scanning or extracting data from a physical document;
Content Extraction:							Ultramercial: updating an activity log;
Benson, Bancorp, CyberSource: automating mental tasks;
Ultramercial, buySAFE, Cyberfone: receiving or transmitting data over a network such as by using the Internet to gather data.
Similarly, as noted above, the examiner finds the that the present claims do not include “significantly more” because the generically-recited computer elements do not add a meaningful limitation to the abstract idea as the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.

Applicant is suggested to rewrite the claimed language as the following:
To overcome the issue raised above with respect to claim 32, the Applicant is suggested to add a processing unit for generating and controlling. As seen in claim 22 and 41.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint (see Figs. 1, 2; and section B., for joint) research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 22-41 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,359,782.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Hence, it would have been obvious to one of ordinary skill in the art to add “pieces of information on teaching points described in the robot program produced in advance that instructs the robot to move on the first path of movement and the information on the ambient environment model…” into 879’ to come up with the intended use of the application.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint (see Figs. 1, 2; and section B., for joint) inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (Direct Joint Space State Estimation in Robots With Multiple Elastic Joints, 2014).


    PNG
    media_image1.png
    350
    395
    media_image1.png
    Greyscale
As per claim 22, Chen et al., teaches a system comprising: a robotic manipulator (see abs.) configured for control of motion of a tool (see Fig. 1, particularly the End Effector; and section IV. for tool), the robotic manipulator (see abs.) including a joint (see Figs. 1, 2; and section B., for joint) and a link (see Fig. 3) connected to the joint (see Figs. 1, 2; and section B., for joint), wherein the link (see Fig. 3) is configured to connect to the tool (see Fig. 1, particularly the End Effector; and section IV. for tool); a processing unit including one or more processors (see section A., particularly for a regular PC with a 2.53 GHz dual-core CPU2), the processing unit configured to: generate a first estimate (see Fig. 6) of a first parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) of the joint (see Figs. 1, 2; and section B., for joint); receive load side measurement data pages 701 to 702. section V, step A, first par.) from a sensor system located at the link (see Fig. 3) or at the tool (see Fig. 1, particularly the End Effector; and section IV. for tool); generate a second estimate (see Fig. 6) of the first parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) and load side measurement data pages 701 to 702. section V, step A, first par.); and control the joint (see Figs. 1, 2; and section B., for joint) based on a first difference between the first estimate (see Fig. 6) and the second estimate (see Fig. 6).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Chen et al. into the intended end result, thereby improving the system and method of controlling a robotic manipulator or associated tool as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
As per claim 23, Chen et al., teaches wherein to generate the second estimate (see Fig. 6), the processing unit (see section A., particularly for a regular PC with a 2.53 GHz dual-core CPU2) is configured to: generate a sensor portion (see section I.) estimate of a first parameter of a sensor portion (see section I.) of the link (see Fig. 3) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) and load side measurement data pages 701 to 702. section V, step A, first par.), wherein the sensor system is located at the sensor portion (see section I.) of the link (see Fig. 3); and generate the second estimate (see Fig. 6) based on the sensor portion (see section I.) estimate and a dynamic model between the sensor portion (see section I.) and the tool (see Fig. 1, particularly the End Effector; and section IV. for tool). 
 
As per claim 24, Chen et al., teaches wherein the sensor portion (see section I.) estimate is generated using a state estimator algorithm selected from the group consisting of a Kalman filter (see Figs. 1, 2, abs. for Kalman filter; and section III), a particle filter (see page 697, section I. from col. 1 to 2, third par.), a nonlinear observer, and an alpha-beta- gamma filter1  (see 702, Fig. 4, section B., col. 2, step 5).  

As per claim 25, Chen et al., teaches wherein the processing unit (see section A., particularly for a regular PC with a 2.53 GHz dual-core CPU2) is further configured to: generate a third estimate (see Fig. 6) of a second parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.), wherein the first parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) is one of a position and a velocity of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) position and velocity estimate and section (see Fig. 6), wherein the second parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) is the other of the position and the velocity of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) position and velocity estimate and section (see Fig. 6); generate a fourth estimate (see Fig. 6) of the second parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) and load side measurement data pages 701 to 702. section V, step A, first par.); and control the joint (see Figs. 1, 2; and section B., for joint) based on the first difference and a second difference between the third estimate (see Fig. 6) and the fourth estimate (see Fig. 6).  

As per claim 26, Chen et al., teaches wherein the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) includes data associated with at least one of a position and a velocity of the joint (see Figs. 1, 2; and section B., for joint).  

As per claim 27, Chen et al., teaches wherein the load side measurement data pages 701 to 702. section V, step A, first par.) includes translational acceleration data and angular velocity data (see Fig. 2).
  
As per claim 28, Chen et al., teaches wherein the sensor system includes an accelerometer and a gyroscope (see page 697, from col. 1 to col. 2, third par.).  

As per claim 29, Chen et al., further comprising: an actuation assembly coupled to the joint (see Figs. 1, 2; and section B., for joint) to drive motion of the joint (see Figs. 1, 2; and section B., for joint); wherein to control the joint (see Figs. 1, 2; and section B., for joint) based on the first difference, the processing unit is configured to: generate joint (see Figs. 1, 2; and section B., for joint) adjustment data based on the first difference (see page 699, col. 2, section E. second par.); and 0070228.00615US02 I 4851-5061-0141 v.1 4Preliminary AmendmentDocket No. P05818-WO-US-CON (70228.615US02) Customer No. 160596 generate a control signal based on the joint (see Figs. 1, 2; and section B., for joint) adjustment data for controlling the actuation assembly (see page 699, col. 2, section E. second par.).  

As per claim 30, Chen et al., teaches wherein the joint (see Figs. 1, 2; and section B., for joint) adjustment data is generated by applying inverse kinematics to the first difference (see page 699, col. 2, section E. second par.).  

As per claim 31, Chen et al., teaches wherein the first difference includes a difference between a first velocity estimate of the first estimate (see Fig. 6) and a second velocity estimate of the second estimate (see Fig. 6), wherein the joint (see Figs. 1, 2; and section B., for joint) adjustment data (see page 699, col. 2, section E. second par.) includes joint (see Figs. 1, 2; and section B., for joint) velocity adjustment data (see page 699, col. 2, section E. second par.), and wherein an inverse Jacobian (see page 698, section II. step A.) function is applied to the first difference to generate the joint (see Figs. 1, 2; and section B., for joint) velocity adjustment data (see page 699, col. 2, section E. second par.).  

As per claim 32, Chen et al., teaches a method comprising: receiving joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.)  of a joint (see Figs. 1, 2; and section B., for joint) of a robotic manipulator (see abs.), the robotic manipulator (see abs.) including a link (see Fig. 3) connected to the joint (see Figs. 1, 2; and section B., for joint); generating a first estimate (see Fig. 6) of a first parameter of a tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.), wherein the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) is connected to the link (see Fig. 3); receiving load side measurement data pages 701 to 702. section V, step A, first par.) from a sensor system located at the link (see Fig. 3) or at the tool (see Fig. 1, particularly the End Effector; and section IV. for tool); generating a second estimate (see Fig. 6) of the first parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) and load side measurement data pages 701 to 702. section V, step A, first par.); and controlling the joint (see Figs. 1, 2; and section B., for joint) based on a first difference between the first estimate (see Fig. 6) and the second estimate (see Fig. 6).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Chen et al. into the intended end result, thereby improving the system and method of controlling a robotic manipulator or associated tool as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 33, Chen et al., teaches wherein generating the second estimate (see Fig. 6) includes: generating a sensor portion (see section I.) estimate of a first parameter of a sensor portion (see section I.) of the link (see Fig. 3) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) and load side measurement data pages 701 to 702. section V, step A, first par.), wherein the sensor system is located at the sensor portion (see section I.) of the link (see Fig. 3); and generating the second estimate (see Fig. 6) of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) based on the sensor portion (see section I.) estimate and a dynamic model between the sensor portion (see section I.) and the tool (see Fig. 1, particularly the End Effector; and section IV. for tool).  

As per claim 34, Chen et al., teaches wherein the sensor portion (see section I.) estimate is generated using a state estimator algorithm selected from the group consisting of a Kalman filter (see Figs. 1, 2, abs. for Kalman filter; and section III), a particle filter (see page 697, section I. from col. 1 to 2, third par.), and an alpha-beta-gamma filter (see 702, Fig. 4, section B., col. 2, step 5).  

As per claim 35, Chen et al., further comprising: generate a third estimate (see Fig. 6) of a second parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.), wherein the first parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) is one of a position and a velocity of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) position and velocity estimate and section (see Fig. 6), and wherein the second parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) is the other of the position and the velocity of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) position and velocity estimate and section (see Fig. 6); generate a fourth estimate (see Fig. 6) of the second parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) and load side measurement data pages 701 to 702. section V, step A, first par.); and control the joint (see Figs. 1, 2; and section B., for joint) based on the first difference and a second difference between the third estimate (see Fig. 6) and the fourth estimate (see Fig. 6).  

As per claim 36, Chen et al., teaches wherein the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) includes data associated with at least one of a position and a velocity of the joint (see Figs. 1, 2; and section B., for joint).  

As per claim 37, Chen et al., teaches wherein the load side measurement data pages 701 to 702. section V, step A, first par.) includes translational acceleration data and angular velocity data (see Fig. 2).  

As per claim 38, Chen et al., teaches wherein the controlling the joint (see Figs. 1, 2; and section B., for joint) based on the first difference further includes: generating joint (see Figs. 1, 2; and section B., for joint) adjustment data based on the first difference (see page 699, col. 2, section E. second par.); and generating a control signal based on the joint (see Figs. 1, 2; and section B., for joint) adjustment data (see page 699, col. 2, section E. second par.) for controlling an actuation assembly coupled to the joint (see Figs. 1, 2; and section B., for joint) to drive motion of the joint (see Figs. 1, 2; and section B., for joint).  

As per claim 39, Chen et al., teaches wherein the joint (see Figs. 1, 2; and section B., for joint) adjustment data (see page 699, col. 2, section E. second par.) is generated by applying inverse kinematics to the first difference (see page 699, col. 2, section E. second par.).  

As per claim 40, Chen et al., teaches wherein the first difference includes a difference between a first velocity estimate of the first estimate (see Fig. 6) and a second velocity estimate of the second estimate (see Fig. 6), wherein the joint (see Figs. 1, 2; and section B., for joint) adjustment data (see page 699, col. 2, section E. second par.) includes joint (see Figs. 1, 2; and section B., for joint) velocity adjustment data (see page 699, col. 2, section E. second par.), and wherein an inverse Jacobian (see page 698, section II. step A.) function is applied to the first difference to generate the joint (see Figs. 1, 2; and section B., for joint) velocity adjustment data (see page 699, col. 2, section E. second par.). 
 
As per claim 41, Chen et al., teaches a non-transitory machine-readable medium (see section A., particularly for a regular PC with a 2.53 GHz dual-core CPU2, having a readable medium falls under design choice and the PC has shown clear evidence of using such medium by choice) comprising a plurality of machine-readable instructions which, when executed by one or more processors (see section A., particularly for a regular PC with a 2.53 GHz dual-core CPU2), are adapted to cause the one or more processors (see section A., particularly for a regular PC with a 2.53 GHz dual-core CPU2) to perform a method comprising: receiving joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.)  of a joint (see Figs. 1, 2; and section B., for joint) of a robotic manipulator (see abs.), the robotic manipulator (see abs.) including a link (see Fig. 3) connected to the joint (see Figs. 1, 2; and section B., for joint); generating a first estimate (see Fig. 6) of a first parameter of a tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.), wherein the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) is connected to the link (see Fig. 3); receiving load side measurement data pages 701 to 702. section V, step A, first par.) from a sensor system located at the link (see Fig. 3) or at the tool (see Fig. 1, particularly the End Effector; and section IV. for tool); generating a second estimate (see Fig. 6) of the first parameter of the tool (see Fig. 1, particularly the End Effector; and section IV. for tool) using the joint (see Figs. 1, 2; and section B., for joint) measurement data pages 701 to 702. section V, step A, first par.) and load side measurement data pages 701 to 702. section V, step A, first par.); and controlling the joint (see Figs. 1, 2; and section B., for joint) based on a first difference between the first estimate (see Fig. 6) and the second estimate (see Fig. 6). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Chen et al. into the intended end result, thereby improving the system and method of controlling a robotic manipulator or associated tool as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-7386365 is directed to “Telerobotic, telesurgical, and surgical robotic devices, systems, and methods selectively calibrate end effector jaws by bringing the jaw elements into engagement with each other. Commanded torque signals may bring the end effector elements into engagement while monitoring the resulting position of a drive system, optionally using a second derivative of the torque/position relationship so as to identify an end effector engagement position. Calibration can allow the end effector engagement position to correspond to a nominal closed position of an input handle by compensating for wear on the end effector, the end effector drive system, then manipulator, the manipulator drive system, the manipulator/end effector interfacing, and manufacturing tolerances.”;
US-7248944 is directed to “A teleoperator system with telepresence is shown which includes right and left hand controllers (72R and 72L) for control of right and left manipulators (24R and 24L) through use of a servomechanism that includes computer (42). Cameras (46R and 46L) view workspace (30) from different angles for production of stereoscopic signal outputs at lines (48R and 48L). In response to the camera outputs a 3-dimensional top-to-bottom inverted image (30I) is produced which, is reflected by mirror (66) toward the eyes of operator (18). A virtual image (30V) is produced adjacent control arms (76R and 76L) which is viewed by operator (18) looking in the direction of the control arms. Use of the teleoperator system for surgical procedures also is disclosed.”;
US-6892112 is directed to “A medical system that allows a medical device to be controlled by one of two input devices. The input devices may be consoles that contain handles and a screen. The medical devices may include robotic arms and instruments used to perform a medical procedure. The system may include an arbitrator that determines which console has priority to control one or more of the robotic arms/instruments.”;
US-7778733 is directed to “Surgical robots and other telepresence systems have enhanced grip actuation for manipulating tissues and objects with small sizes. A master/slave system is used in which an error signal or gain is artificially altered when grip members are near a closed configuration.”;
Alkkiomaki et al., is directed to “Online trajectory following with position based force/vision control;
An et al., is directed to “Model-based control of a direct drive arm. I. Building models”;
Du et al., is directed to “Online Serial Manipulator Calibration Based on Multisensory Process Via Extended Kalman and Particle Filters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B


	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alpha Beta Gamma Filter The alpha beta gamma filter was used to estimate the position and velocity of the motor. This method is used to smooth out the position and velocity reading of the motor due to its simplicity.